DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 12/30/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katoh (US Pat. No.: 4,248,933).
Regarding claim 1, Katoh anticipates a spacer clip for ensuring a minimum adhesive bond line thickness (T) during an attachment event for attaching a first vehicle part (8) with a second vehicle part (5) with an adhesive (9), the spacer clip comprising:

a hold portion (1l1) generally parallel with the spacer element, the hold portion is attached to the spacer element with an interconnecting portion (1b1), wherein the spacer clip is mountable on the first vehicle part (5), wherein the hold portion (1l1) is adapted to be arranged on an opposite side of the first vehicle part (5) compared to the spacer element during the attachment event, wherein,
the spacer element (1a1) and the hold portion (1l1) are adapted to maintain a pressure on the first vehicle part such that the spacer clip can be mounted on the first vehicle part prior to the attachment event and maintain mounted on the vehicle part during the attachment event.
Regarding claim 2, Katoh anticipates wherein the spacer element (1a1) is generally planar. 
Regarding claim 3, Katoh anticipates wherein the spacer element (1a1) has a uniform thickness (t) corresponding to the minimum bond line thickness (Fig. 12).
Regarding claim 4, Katoh anticipates wherein the interconnecting portion (1b1) comprises a rigid plastic material (corresponding to resilient material) such that when the spacer element and the hold portion are forced further apart from each other from a neutral position (Col 1, Ln 63-68), the interconnecting portion attempts to bring the spacer element and the hold portion back to the neutral position.

Regarding claim 6, Katoch anticipates the spacer clip is generally U-shaped (Fig. 12).
Regarding claim 7, Katoch anticipates the spacer element, the hold portion and the interconnecting portion are made in single piece (Fig. 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US Pat. No.: 4,248,933).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VISHAL I PATEL/Primary Examiner, Art Unit 1746